Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Apr. 28, 2022 have been entered.  

Status of the Claims
Claims 1-23 are pending.  Claim 3 has been amended; claims 5 and 11-23 are withdrawn.  Claims 1-4 and 6-10 are now under consideration.  This Office Action is in response to the request for continued examination filed on Jun. 27, 2022.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 3 and 7 under 35 U.S.C. 112, 2nd paragraph/(b) is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1-4 and 6-10 under 35 U.S.C. 103(a) are maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GROSS (WO 2012/061658; Pub. May 10, 2012), in view of SOO (US 2012/0171253; Pub. Jul. 5, 2012), RUOSLAHTI (US 5,654,270; Issued Aug. 5, 1997), and MURPHY (US 2011/0022085; Pub. Jan. 27, 2011).  
Gross discloses drug-eluting sutures having a drug impregnated in or coated on the suture filament or both in the core of the suture and in the outer coating layer (title; abstract; Figs. 1C, 1D, 2, and 4; [0082], [0087], [0095], [00119]-[00120], [00123], [00189]).  The coating may comprise a polymer (carrier), which incorporates the drug ([0082], [0116]-[00118], [00128]-[00133]).  The sutures may be formed from a bioabsorbable polymer ([0004], [0061], [0073], [00111], [00120], [00155], [00173]).  Absorbable sutures have been found to be particularly useful in situations where suture removal might jeopardize the repair or where the natural healing process renders the support provided by the suture material unnecessary after wound healing has been completed; as in, for example, completing an uncomplicated skin closure ([0004]).  
Regarding the limitation that a surface of the device is further modified with a biomedical material, Murphy discloses bioresorbable sutures having a degradable mineral layer (such as hydroxyapatite) on the surface thereof (title; abstract; [0001]; Example 1).  Murphy teaches the surface of the sutures may be functionalized ([0046]-[0047]).  Either the functionalization or mineral coating taught by Murphy reads on the instantly claimed biomedical material.  Murphy teaches sutures may have multiple layers, and that the mineral layer can also include a biological substance (including peptides) ([0010], [0038], [0044], [0063], [0067], [0082]).  Murphy teaches the mineral layer addresses limitations with the delivery of growth factors and other biological agents, and allows the delivery of such agents in a spatially and temporally controlled manner ([0009]).  
Gross teaches a wide variety of drugs, including those that promote wound healing and prevent scarring, are suitable for use in the sutures (e.g., [0082], [0085]-[0086], [00154]-[00155], [00175]).  However, Gross does not expressly teach fibromodulin or fibromodulin peptides.  Thus, Soo and Ruoslahti are cited to show the obviousness of using fibromodulin peptides as a drug.  
Ruoslahti discloses fibromodulin to prevent or reduce dermal scarring (title; abstract; col. 8, lines 13-57; col. 9, line 53 to col. 10, line 33; claims 1-2).  
Likewise, Soo discloses fibromodulin (FMOD) peptides for use in wound healing and ameliorating scar formation (title; abstract; [0037], [0068], [0103], [0107], [0156], [0182], [0186], [0227]; claims 18-19).  Soo teaches FMOD peptides promote fibroblast migration ([0197]).  Soo teaches coating fibromodulin peptides on medical devices ([0015], [0081]; claim 10).  Soo also teaches the use of polymeric carriers for the fibromodulin peptide ([0132]), which can include or be further coated with apatites (i.e., a biomedical material) ([0132]-[0133], [0141]).  
It is noted that the specification teaches the recited activities (vascularization, angiogenesis, or fibroblast migration) are inherent to fibromodulin polypeptides, which exhibit potent angiogenic, vascularization, and fibroblast migration properties (see instant pars. [0042]-[0043], [0046], [0082], [0120]-[0123], [0133]-[0134]).  Thus, for the purposes of this Office Action, the functional limitation will be interpreted to be met by any amount of fibromodulin, absent evidence to the contrary.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibromodulin, or fibromodulin peptides, as the drug in the compositions of Gross.  One would have been motivated to do so since fibromodulin is a well-known wound healing molecule known to reduce scarring (per Ruoslahti and Soo).  Further, Soo teaches the concept of coating fibromodulin onto medical devices.  It would have been further obvious to use a mineral layer (biomedical material) on the surface of the sutures with the expectation of allowing delivery of fibromodulin in a spatially and temporally controlled manner (per Murphy).  One would have a high expectation of success since Gross teaches impregnating sutures with healing and anti-scarring agents as well as coating such agents on sutures.  Further, it is well within the skill of the ordinary artisan to select a known healing molecule based on its recognized use.  Therefore if an artisan wanted to prepare a suture having reduced scar formation and improved wound healing activity, one would have been motivated to use fibromodulin in Gross' invention.  
Regarding claim 9, Gross teaches that the kinetics of the drug release can be selected as desired, including to achieve burst release kinetics ([00153], [00155], [00193]; claims 36, 42).  

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GROSS (WO 2012/061658; Pub. May 10, 2012), in view of SOO (US 2012/0171253; Pub. Jul. 5, 2012), RUOSLAHTI (US 5,654,270; Issued Aug. 5, 1997), MURPHY (US 2011/0022085; Pub. Jan. 27, 2011), and GOLDSTEIN (US 6,143,037; Issued Nov. 7, 2000).  
The teachings of Gross, Soo, Ruoslahti, and Murphy are presented supra, and are incorporated herein.  
Gross does not appear to teach nucleic acids that encode wound healing agents.  However, this concept is well-known in this art.  
For example, Goldstein discloses compositions for coating medical devices such as sutures, the coatings providing controlled release of pharmaceutical agents for treatment of wounds or disease (title; abstract; col. 8, lines 49-58).  Goldstein teaches the desirability of coating medical devices such as, inter alia, surgical implants, sutures and wound dressings with pharmaceutical agents is well documented in the art.  Such coated devices provide a means for locally delivering pharmaceutical or therapeutic agents at the site of medical intervention to treat a variety of diseases (col. 1, lines 13-23).  Goldstein teaches polymer compositions (for delivery of pharmaceutical agents) and methods for coating implants, especially sutures, are well-known in the art (col. 1, lines 24-60; col. 2, lines 50-56).  Goldstein teaches medical devices coated with a polymeric matrix that provides controlled or sustained release of pharmaceutical agents (col. 5, line 47 to col. 6, line 52).  The polymeric matrix contains, or is in the form of microspheres and/or nanospheres which contain pharmaceutical agents (col. 6, lines 42-52; col. 9, lines 32-45).  Goldstein teaches that for sutures, it may be desirable or undesirable to form scar tissue (col. 12, lines 31-51).  Goldstein teaches the use of nucleic acids that promote wound healing either themselves or by encoding wound healing proteins (col. 11, line 60 to col. 12, line 16).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fibromodulin, fibromodulin peptides, or nucleic acids that encode such wound healing proteins/peptides in the compositions of Gross.  One would have been motivated to do so since fibromodulin is a well-known wound healing molecule known to reduce scarring (per Ruoslahti and Soo).  Further, Soo teaches the concept of coating fibromodulin onto medical devices.  One would have a high expectation of success since Gross teaches impregnating sutures with healing and anti-scarring agents as well as coating such agents on sutures.  Further, it is well within the skill of the ordinary artisan to select a known healing molecule based on its recognized use.  Therefore if an artisan wanted to prepare a suture having reduced scar formation and improved wound healing activity, one would have been motivated to use fibromodulin or nucleic acids encoding it in Gross' invention.  
Regarding claim 7, Gross teaches the use of microparticles and nanoparticles ([0082], [00173]).  Further, Goldstein teaches medical devices coated with a polymeric matrix that provides controlled or sustained release of pharmaceutical agents (col. 5, line 47 to col. 6, line 52).  The polymeric matrix contains, or is in the form of microspheres and/or nanospheres which contain pharmaceutical agents (col. 6, lines 42-52; col. 9, lines 32-45).  

Response to Arguments

Pursuant to applicants' request in the RCE filed 6/27/22, the arguments filed 5/11/22 are considered herein.  Applicants' arguments have been fully considered but are not persuasive.  
Applicants state the deficiencies of the individual references (response, pgs. 3, 5).  
In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants argue there is no reason to combine the cited references (response, pgs. 3-5).  
This argument summarily dismisses the detailed motivation and rationale discussed in the prior Office Actions.  Specifically, fibromodulin is a well-known wound healing molecule known to reduce scarring.  Further, it would have been obvious to use a mineral layer (biomedical material) on the surface of the sutures with the expectation of allowing delivery of fibromodulin in a spatially and temporally controlled manner (per Murphy).  One would have a high expectation of success since Gross teaches impregnating sutures with healing and anti-scarring agents as well as coating such agents on sutures.  Further, it is well within the skill of the ordinary artisan to select a known healing molecule based on its recognized use.  Therefore if an artisan wanted to prepare a suture having reduced scar formation and improved wound healing activity, one would have been motivated to use fibromodulin in Gross' invention.  
Applicants argue the technical effects of the claimed subject matter includes vascularization, angiogenesis, or fibroblast migration (response, p. 4).  
Rationale different from applicants' is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  
Applicants argue that there is no reason to combine Murphy with the other references because applicants speculate that bone-tendon healing is not relevant to a reduction in scar tissue (response, p. 4).  
Applicants' opinion is misplaced, and not persuasive, for several reasons.  First, Gross directly refutes applicants' opinion since Gross teaches the sutures may be used in bone/tendon repair ([0064], [00121], [00179]-[00180], [00183]).  Second, Goldstein additionally teaches that scar formation may be undesirable "in many instances", such as when scar tissue is not needed to support normal mechanical function (col. 12, lines 25-36).  Third, even in the absence of the direct teachings of Gross and Goldstein, one of skill in this art knows that there are many instances where scar tissue formation should be minimized (e.g., knee surgery).  Thus, minimizing scar formation is clearly relevant in bone/tendon repair, in contrast to applicants' opinion.  
Applicants argue there is no reasonable expectation of success because the art allegedly does not teach the same rationale as applicants (response, pgs. 4-5).  
However, the art need not teach the same rationale used by applicants for there to be a reasonable expectation of success.  As stated above, rationale different from applicants' is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP § 2144(IV).  Applicants have not articulated any aspect of the combined teachings of the prior art that would not have had a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent Application No. 15/617,399
Claims 1-4 and 6-10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-12 of copending Application No. 15/617,399, in view of Gross, Soo and/or Ruoslahti, and Murphy (the teachings of Gross, Soo, Ruoslahti, and Murphy are incorporated herein).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '399 claims anticipates or renders obvious that of the instant claims.  First, it is noted that the '399 claims are broader than, and are anticipated by, the instant claims.  The differences between the two claim sets are that 1) the instant claims recite the wound healing enhancing agent is embedded within and coated on the body structure, which is formed from a bioabsorbable polymer (this embodiment is encompassed by the '399 claims) and 2) the instant claims recite further modification with a biomedical material.  Further, Gross teaches sutures formed from bioabsorbable polymers.  Specifically, Gross teaches absorbable sutures have been found to be particularly useful in situations where suture removal might jeopardize the repair or where the natural healing process renders the support provided by the suture material unnecessary after wound healing has been completed; as in, for example, completing an uncomplicated skin closure ([0004]).  Murphy teaches a mineral layer (a biomedical material) on sutures addresses limitations with the delivery of growth factors and other biological agents, and allows the delivery of such agents in a spatially and temporally controlled manner ([0009]).  Thus, these elements, and therefore the entire scope of the instant claims, is rendered obvious since the prior art teaches the advantages of bioabsorbable sutures including all of the claimed features.  

Response to Arguments

Applicants have presented no arguments against the double patenting rejection in the 5/11/22 response.  The rejection is maintained.  

Conclusion
Claims 1-4 and 6-10 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658